Citation Nr: 0406313	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  02-18 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from December 1980 to 
December 1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

This case is not yet ready for appellate review.  At an 
October 2001 VA outpatient appointment, the appellant 
reported additional military service in approximately 1990.  
Service medical records contained in the appellant's claims 
folder include the report of an enlistment examination in 
February 1991.  Another record dated in September 1991 
indicates that the appellant had transferred and his medical 
record was closed.  Because additional military service of 
the appellant has not been verified, it is unclear whether 
his complete service medical records have been obtained.

Further, VA medical records indicate that the appellant has 
filed a claim for disability benefits from the Social 
Security Administration (SSA).  The records considered by 
that agency in making a decision on his claim, including a 
copy of any decision itself, should be obtained.  See 
38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2003); see also Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Martin v. Brown, 4 Vet. App. 136 (1993) (not 
only must the final Social Security Administration decision 
be obtained, but all records upon which that decision was 
based must be obtained as well).

Additionally, VA is required to provide a medical examination 
when such a decision is necessary to make a decision on a 
claim.  An examination is deemed "necessary" if the 
evidence of record includes competent evidence that the 
claimant has a current disability and that the disability may 
be associated with the claimant's military service but the 
case does not contain sufficient medical evidence for a 
decision to be made.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
see also 38 C.F.R. § 3.159(c)(4) (2003).  The record 
indicates that the appellant is followed by VA for hepatitis 
C.  The appellant has reported that when he was immunized 
during boot camp, an air gun type injection device was used 
and was not sterilized between recipients.  At a September 
2001 appointment, a VA physician stated, "[I]t is a good 
possibility that [the appellant's] hepatitis C infection may 
have been obtained from the injection gun he spoke of, 
especially if [it] was not cleaned 
antiseptically/antibacterially between patients, and 
[especially] if there was indeed blood on the device when he 
was injected."  The appellant has not been afforded a VA 
examination to consider whether his hepatitis C is related to 
his service.  The appellant should undergo a VA liver, gall 
bladder, and pancreas examination.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. for the 
following (VA will notify the appellant if further action is 
required on his part.):

1.  The RO should contact the National 
Personnel Records Center (NPRC) to 
determine whether the appellant had 
additional service in 1990 or 1991.  If 
the dates and character of such service 
are verified, complete medical records 
for any additional service (including 
reserve duty service) should be obtained.  
All responses, including any additional 
medical records, should be associated 
with the appellant's claims folder.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  Thereafter, the appellant should be 
afforded a VA liver, gall bladder, and 
pancreas examination to determine whether 
the appellant has hepatitis C that is 
related to his military service.  The 
claims folder, including the statement of 
a VA physician contained in the September 
18, 2001 outpatient treatment record and 
the report of a February 1991 enlistment 
examination contained in the appellant's 
service medical records, should be made 
available to the examiner for review 
before the examination.  (The appellant's 
service medical records are contained in 
a brown envelope within the claims 
folder.)  The examiner should state in 
the examination report that the claims 
folder has been reviewed.

The examiner should express an opinion as 
to whether the appellant has hepatitis C 
that is "due to," "more likely than 
not due to" (likelihood greater than 
50%), "at least as likely as not due 
to" (50%), "less likely than not due 
to" (less than 50% likelihood), or "not 
due to" the appellant's military 
service, including immunizations received 
in December 1980.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The SSOC should set forth all 
pertinent laws and regulations and should 
include a discussion of the application 
of those laws and regulations to the 
evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




